Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 April 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



(Quadr:)
Amsterdam 1 April 1794
Sir!

Confirming our last Respects of 28 ultimo, We have now but to transmit you the Account Current of the United States with us, up to the 31st. of last Month, The Balance whereon due by us Holld. Cy. f 1495718. 4. 8 We transfer to their Credit in a new Account.

We have delivered in all 240 Bonds of the half of the Loan of 1 January last, that the Undertakers, reserved to their option; Thus 1740 Bonds of it have been absolutely sold.
We are respectfully   Sir!   Your most obedient   Humble Servants

Wilhem & Jan Willink
N & J. Van Staphorst & Hubbard
Alex: Hamilton Esqr.

